 
Exhibit 10.3
 


 
FIRST AMENDMENT TO TRADEMARK SECURITY AGREEMENT
 
This FIRST AMENDMENT TO TRADEMARK SECURITY AGREEMENT (this “Amendment”) dated as
of October 4, 2013, is delivered by AKORN, INC., a Louisiana corporation
(“Akorn”) and ADVANCED VISION RESEARCH, INC., a Delaware corporation (“AVR” and
together with Akorn, “Grantors” and each a “Grantor”), in favor of BANK OF
AMERICA, N.A., as agent for the Secured Parties (“Agent”) in connection with the
Loan Agreement described below.


R E C I T A L S:
WHEREAS, Grantors are indebted to Agent and the Secured Parties pursuant to that
certain Loan and Security Agreement dated as of October 7, 2011 (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”);
WHEREAS , Grantors and Agent are party to that certain Trademark Security
Agreement dated as of October 7, 2011 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Trademark
Agreement”), recorded on October 13, 2011, as Reel/Frame 4641/0166 with the U.S.
Patent and Trademark Office; and
WHEREAS, Akorn has provided Agent with notice that Akorn has obtained additional
trademarks;
 
NOW, THEREFORE, the parties hereto agree for valuable consideration to amend the
Trademark Agreement as follows:
Section 1.                      Defined Terms.  Capitalized terms used herein
without definition are used as defined in the Loan Agreement.
Section 2.                      Schedule 1.  Schedule 1 of the Trademark
Agreement is hereby as of the date hereof amended by adding the additional
trademarks set forth on Schedule 1 attached hereto; provided that no such
amendment shall release or be deemed to release any security interest in any
past, present or future trademark granted to Agent as collateral pursuant to the
Loan Agreement. To induce Agent to enter into this Amendment, each Grantor
represents and warrants to Agent as of the date hereof that, except as expressly
set forth herein, nothing contained in this Amendment shall (A) amend, modify or
alter any term or condition of the Trademark Agreement or any other Loan
Document; or (B) diminish, prejudice or waive Agent or any Secured Party’s
rights and remedies under the Trademark Agreement, any other Loan Document or
Applicable Law, and Agent hereby reserves all of such rights and remedies.
Section 3.                      Loan Agreement.  The security interest granted
pursuant to this Amendment is granted in conjunction with the security interest
granted to the Agent pursuant to the Loan Agreement and Grantors hereby
acknowledge and agree that the rights and remedies of the Agent with respect to
the security interest in the trademark Collateral made and granted hereby are
more fully set forth in the Loan Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein.
Section 4.                      Grantors Remain Liable.  Each Grantor hereby
agrees that, anything herein to the contrary notwithstanding, such Grantor shall
assume full and complete responsibility for the prosecution, defense,
enforcement or any other necessary or desirable actions in connection with its
trademarks subject to a security interest hereunder or under any other Loan
Document.
Section 5.                      Counterparts.  This Amendment may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing and
delivering one or more counterparts.
Section 6.                      Governing Law.  This Amendment shall be governed
by the laws of the State of Illinois, without giving effect to any conflict of
law principles (but giving effect to federal laws relating to national banks).


 
 

--------------------------------------------------------------------------------

 








IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first written above.
 

  GRANTORS:           AKORN, INC.                  
 
By:
/s/ Joseph Bonaccorsi     Name:  Joseph Bonaccorsi     Title:  Secretary        
         

  ADVANCED VISION RESEARCH, INC.                  
 
By:
/s/ Joseph Bonaccorsi     Name  Joseph Bonaccorsi     Title  Secretary          

                                                           
 
 

--------------------------------------------------------------------------------


 
Accepted and Agreed:


BANK OF AMERICA, N.A., as Agent


By:  /s/ Andrew J.
Heinz                                                                           
Name:  Andrew J.
Heinz                                                                           
Title:  Senior Vice
President                                                                                     


 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
TRADEMARK SECURITY AGREEMENT
 


 
 
Trademark
 
Owner
Status in
Trademark Office
Federal
Registration No.
Registration
    Date    
EMLA®
Akorn, Inc.
Registered
1902331
July  4, 1995
Graphic [emla.jpg]
Akorn, Inc.
Registered
1848947
August  9, 1994




